Citation Nr: 0616114	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extra-schedular evaluation for 
epidermatophytosis with tinea pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1976.  There is additional verified active duty service for a 
total of two years and 28 days.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. That rating decision assigned a 10 percent 
evaluation for epidermatophytosis with tinea pedis, effective 
December 6, 2001.

In August 2004, the Board remanded the case for additional 
evidentiary development.  In March 2005, the Board 
adjudicated the increased rating claim on the merits and 
denied a disability rating in excess of 10 percent.  In that 
same March 2005 appellate adjudication, the Board remanded 
the issue of entitlement to an extra-schedular evaluation for 
additional development.

The record raises the issue of entitlement to an earlier 
effective date for the grant of service connection for 
separate evaluation for epidermatophytosis with tinea pedis.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  
 


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected epidermatophytosis with tinea pedis, as to render 
impractical the application of the regular schedular 
standards. 




CONCLUSION OF LAW

Referral of this case to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating for epidermatophytosis with tinea pedis is not in 
order.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.118 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date or an 
extra-schedular evaluation for the disability on appeal.  
Thereafter, the claim was readjudicated in the September 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date or extra-schedular consideration rating for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim, and any questions on these points are moot.  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the January 
2003 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

The Claim

It is contended that the veteran's service-connected 
epidermatophytosis with tinea pedis causes a marked 
interference with his employment that is not adequately 
compensated for by the normal rating criteria.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Initially, the Board notes that the RO specifically 
adjudicated and denied entitlement to an extra-schedular 
evaluation for epidermatophytosis with tinea pedis in 
September 2005.  Therefore, the Board may go forward with a 
merits adjudication of this claim without any prejudice to 
the veteran.  38 C.F.R. § 3.321(b); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are inadequate, the RO may refer 
a claim to the Chief Benefits Director or the Director for 
Compensation and Pension Service for consideration of an "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  (Emphasis Added).

With the above criteria in mind, the Board finds that 
although the veteran has described an inability to wear shoes 
due to epidermatophytosis with tinea pedis, and that the 
disorder interferes with his ability to work, the competent 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
38 C.F.R. § 3.321(b)(1). 

In this regard, while medical records show continued 
complaints and treatment for epidermatophytosis with tinea 
pedis, the appellant does not claim and the record does not 
show that his epidermatophytosis with tinea pedis has 
resulted in frequent hospitalizations.  Moreover, while the 
veteran told his October 2004 VA examiner that his 
epidermatophytosis with tinea pedis caused him to not be able 
to wear shoes and therefore "[affected] his ability to 
work," the Board finds that this self-reported history, 
absent any proof of his skin condition actually causing him 
to lose time from work, does not rise to the level of a 
"marked" interference with employment.  No competent 
evidence has been presented to suggest a contrary 
conclusion.  It must be noted that the assignment of a 
compensable evaluation is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Thus, while the Board accepts as true the 
fact that the veteran's ability to work is "affected" by 
his epidermatophytosis with tinea pedis, that loss does not 
equate to marked interference with employment as that term is 
used.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, it bears emphasis that the schedular rating criteria 
are designed to take the impact of employment into account.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for referring this case for 
extra-schedular consideration are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that laypersons 
can advert to the presence of visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their opinions as to the 
severity of the epidermatophytosis with tinea pedis, however, 
are not competent because laypersons without medical training 
and expertise are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns more 
weight to the lack of objective medical evidence of record as 
outlined above in deciding whether the veteran's service 
connected disability warrants referral for extra schedular 
consideration.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

An extra-schedular evaluation for epidermatophytosis with 
tinea pedis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


